           Case 1:20-cv-00114-MV-LF Document 30 Filed 10/09/20 Page 1 of 2




                               IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF NEW MEXICO



ANDREA CHAVEZ,

                        Plaintiff,                       No: 1:20-cv-00114-MV-LF

vs.

THE GEO GROUP, INC.,

                        Defendant.




      ORDER GRANTING UNOPPOSED MOTION TO DISMISS WITH PREJUDICE

         This matter came before the Court on Defendant The GEO Group, Inc.’s Unopposed

Motion to Dismiss with Prejudice [Doc. 29, filed October 5, 2020] (“Motion”). The Court, having

reviewed the Motion, finds that the Motion is well-taken and should be granted.

         IT IS THEREFORE ORDERED that the above-captioned proceeding is hereby dismissed

with prejudice pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, with each party to

bear her or its own attorneys’ fees and costs.



                                                 _____________________________________
                                                 HONORABLE MARTHA VÁZQUEZ
                                                 UNITED STATES DISTRICT JUDGE




                                                   1
4830-9373-0252.2 059218.1408
           Case 1:20-cv-00114-MV-LF Document 30 Filed 10/09/20 Page 2 of 2




Submitted by:

LITTLER MENDELSON, P.C.

/s/ R. Shawn Oller
R. Shawn Oller
Sarah N. O’Keefe

Attorneys for Defendant


Agreed to:

Approval given
Donald G. Gilpin
Christopher P. Machin
Gilpin Law Firm, LLC
6100 Indian School Road NE, Suite 115
Albuquerque, New Mexico 87110
ggd48@aol.com
cmachin@thegilpinlawfirm.com


Attorneys for Plaintiffs




                                          2
4830-9373-0252.2 059218.1408
